Citation Nr: 0929929	
Decision Date: 08/11/09    Archive Date: 08/19/09

DOCKET NO.  07-15 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for varicose veins of 
the lower extremities.   

2.  Entitlement to a total rating due to individual 
unemployability based upon service-connected disabilities 
(TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The appellant served on active duty for training and/or 
inactive duty for training from July 1980 to April 1981.     

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Chicago, Illinois, which denied entitlement to service 
connection for varicose veins of the lower extremities and 
TDIU.  

The appellant presented testimony at a Travel Board hearing 
before the undersigned Veterans Law Judge in May 2009.  A 
transcript of the hearing is associated with the appellant's 
claims folder. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the May 2009 Board hearing, the appellant stated that he 
was now receiving Social Security disability benefits for his 
leg disability and back disability since 2003.  It does not 
appear that any Social Security Administration (SSA) records 
have been obtained.  In Murincsak v. Derwinski, 2 Vet. App. 
363 (1992) the U.S. Court of Appeals for Veterans Claims 
(Court) held, in essence, that records pertaining to SSA 
disability claims in possession of SSA are constructively in 
possession of VA (See 38 C.F.R. § 3.201), and that if VA does 
not seek to secure such records from SSA, it violates its 
duty to assist the claimant under 38 U.S.C.A. § 5107(a).   
The Board finds that VA should seek these records.

The Board notes that the claim for TDIU must be held in 
abeyance, as it is inextricably intertwined with the claim 
for service connection for varicose veins of the lower 
extremities.  See Smith (Daniel) v. Gober, 236 F.3d 1370, 
1373 (Fed. Cir. 2001) (Where the facts underlying separate 
claims are "intimately connected," the interests of judicial 
economy and avoidance of piecemeal litigation require that 
the claims be adjudicated together); see also Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  Consequently, this claim 
cannot be adjudicated at the present time.

Accordingly, the case is REMANDED for the following action:

1.  Obtain from SSA copies of their 
determination on the appellant's claim 
for SSA disability benefits, as well as 
copies of the medical records 
considered in conjunction with that 
determination.

2.  Readjudicate the issues on appeal.  
If all the desired benefits are not 
granted, a supplemental statement of 
the case should be furnished to the 
appellant and his representative.  The 
case should then be returned to the 
Board if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




